t c memo united_states tax_court amir h jafarpour and lecia r prang petitioners v commissioner of internal revenue respondent docket no filed date amir h jafarpour and lecia r prang pro_se nicholas d doukas for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues remaining1 for decision are 1respondent now concedes that petitioners are not liable for a penalty under sec_6662 whether petitioners are entitled to a bonus_depreciation deduction under sec_1400n d for real properties purchased during and whether petitioners’ real_estate losses are passive_activity_losses under sec_469 for the reasons stated herein we find that petitioners are not entitled to a bonus_depreciation deduction under sec_1400n moreover we find that petitioners’ real_estate losses are passive_activity_losses and therefore are not deductible against their active income findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time their petition was filed 2unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 3while we ultimately find that petitioners’ real_estate losses are not deductible for we still decide whether petitioners are entitled to a bonus_depreciation deduction for under sec_1400n because disallowed passive_activity_losses may be carried forward and deducted in future taxable years see sec_469 disallowed passive_activity_losses are available as a deduction against income from that activity in the next year see also sec_469 prohibition against deducting passive_activity_losses is not applicable to the portion of the passive_activity_loss up to a maximum of dollar_figure which is attributable to rental_real_estate_activities in which the individual actively participates mr jafarpour began working full time for amd spansion llc amd in and continued to work there full time as a computer engineer in in date petitioners sold stock_options in amd receiving dollar_figure in taxable_income mr jafarpour concedes he was not a real_estate_professional during ms prang began working as a chiropractor in and started her own chiropractic business in in she suffered a work-related injury requiring surgery and causing ongoing neck and shoulder pain thereafter ms prang decided to sell her chiropractic business and pursue a new career ms prang found a buyer in and sold her chiropractic business on date ms prang continued her chiropractic business until at least the june sale closing petitioners submitted ms prang’s appointment book appointment book from her chiropractic business to show that she spent no more than hours working as a chiropractor in the appointment book is approximately pages each page lists three days and each day has space designated for scheduling appointments in 15-minute intervals from a m through p m names phone numbers and miscellaneous notes are handwritten in the spaces representing the minute intervals moreover at the bottom of each daily section a number is written 4the chiropractic business purchaser continued using ms prang’s appointment book during daily total that appears to represent either the number of patients seen that day or the number of hours worked that day finally the notes written in the 15-minute interval spaces and the numbers written for the daily total are frequently illegible i ms prang’s real_estate activities petitioners owned one rental property at the beginning of 2006--their prior residence in milpitas california milpitas property they rented the milpitas property to four different tenants from until the same tenant has rented the milpitas property since paying dollar_figure per month for rent during ms prang eventually decided to expand her involvement with real_estate she began researching potential real_estate investments in early date around the same time petitioners exercised their stock_options in amd most of her research consisted of online browsing followed by email exchanges and phone conversations with various realtors ms prang reports that she spent over hours conducting online research for real_estate in numerous areas including 5we are unable to determine what the daily total represents and petitioners have failed to explain the significance of the number the daily total frequently does not coincide with either the number of patients filled in for the day or the amount of time it appears ms prang was working california arizona south carolina florida colorado and nevada ms prang made one trip to las vegas in date but she did not purchase real_estate in any of these areas a classes and seminars in date ms prang attended a las positas community college course on investing in real_estate the community college instructor recommended that ms prang invest in properties costing dollar_figure or less that were in areas where growth and appreciation were expected the instructor also recommended that she either rent or sell the properties depending on the market the instructor also informed ms prang of the importance of keeping records of her time working in real_estate and introduced her to the idea of investing in properties located in the gulf_opportunity_zone go_zone ms prang also attended seminars on investing in real_estate on date she attended a real_estate seminar in fremont california fremont seminar the fremont seminar included presentations from a financial planner a certified_public_accountant c p a an attorney loan agents and network realtors dean 6the go_zone covers the portion of the hurricane katrina disaster_area determined by the federal emergency management agency fema to be eligible for assistance from the federal government the go_zone includes various counties or parishes in alabama louisiana and mississippi bagley c p a gave a presentation during the seminar entitled go_zone tax strategy thereafter petitioners hired mr bagley as their c p a mr bagley advised petitioners on investing in the go_zone b petitioners enter the go_zone after exchanging several emails with louisiana realtors ms prang visited several real_estate properties in louisiana from october through similarly ms prang visited real_estate properties in alabama from november through in date petitioners purchased new_construction residential real_estate on lake meadows court gonzales louisiana lake meadows property deerwood drive daphne alabama deerwood property and keldon court daphne alabama keldon property the lake meadows property the deerwood property and the keldon property collectively new properties are all in the go_zone shortly after purchasing the new properties petitioners signed contracts with real_estate rental management companies8 which 7petitioners signed an agreement to purchase the lake meadows property on date but did not complete the purchase until date the deerwood property was purchased date and the keldon property was purchased date 8petitioners signed contracts with rental real_estate management companies for the keldon property and the lake meadows property on date and signed the contract for the deerwood property on date listed all of the new properties for rent before the end of the calendar_year however during petitioners did not rent or receive rental income from any of the new properties have a real_estate license file any forms with a secretary of state regarding any real_estate business open a separate bank account with respect to the new properties or maintain financial statements for the new properties moreover petitioners have not bought or sold any real_estate since and have continued to hire management companies to manage the new properties the new properties were eventually rented in march april and date ii petitioners’ real_estate log petitioners’ real_estate log consists of numerous documents in a large ring binder the log is divided into seven sections alabama louisiana loan info milpitas misc property sage drive and classes seminars each section except the classes seminars section begins with several pages of handwritten notes describing petitioners’ real_estate activities on specific dates the handwritten notes are written in pen and the time associated 9petitioners continued to hire rental real_estate management companies to manage the lake meadows property until and continued to hire rental real_estate management companies to manage the keldon and deerwood properties as of the time of trial with each real_estate activity is written in pencil on several occasions petitioners report real_estate activities on the same date in multiple sections of the real_estate logdollar_figure following the handwritten notes are numerous pages of supporting documentationdollar_figure iii the notice_of_deficiency petitioners reported dollar_figure of taxable wages on their form_1040 u s individual_income_tax_return including dollar_figure of wages from amd and dollar_figure from selling stock_options in amd moreover petitioners reported a net_loss of dollar_figure from their real_estate activities on schedule e supplemental income and lossdollar_figure respondent issued petitioners a notice_of_deficiency determining that petitioners were not entitled to deduct their reported losses from real_estate activities 10for example on date petitioners reported hours of activities in the alabama section hours of activities in the louisiana section and hours of activities in the sage drive section 11the supporting documentation consists of petitioners’ research of rental properties receipts business cards emails etc 12petitioners elected to treat all of their interests in real_estate as one activity pursuant to sec_469 opinion respondent contends that the new properties do not qualify for a bonus_depreciation deduction under the go_zone act because they were not used in the active_conduct_of_a_trade_or_business during furthermore respondent argues that for petitioners are not entitled to offset their active income with any of their rental real_estate losses because neither petitioner was a real_estate_professional i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 however under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue credible_evidence is ‘the quality of evidence which after critical analysis the court would find sufficient to base a decision on the issue if no contrary evidence were submitted ’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 because we decide on the preponderance_of_the_evidence whether petitioners were engaged in the active_conduct_of_a_trade_or_business during we need not decide whether sec_7491 applies to this issue with regard to whether they were real_estate professionals during because they have not produced credible_evidence that their real_estate activities were not passive activities as explained infra we find the burden_of_proof remains on petitioners ii qualified_gulf_opportunity_zone_property sec_1400n provides that in the case of any qualified_gulf_opportunity_zone_property the depreciation deduction provided by sec_167 for the taxable_year in which such property is placed_in_service shall include an allowance equal to of the adjusted_basis of such property under sec_1400n the term qualified_gulf_opportunity_zone_property means property-- i i which is described in sec_168 or ii which is nonresidential_real_property or residential_rental_property ii substantially_all of the use of which is in the gulf_opportunity_zone and is in the active_conduct_of_a_trade_or_business by the taxpayer in such zone iii the original_use of which in the gulf_opportunity_zone commences with the taxpayer on or after date iv which is acquired by the taxpayer by purchase as defined in sec_179 on or after date and v which is placed_in_service by the taxpayer on or before date date in the case of residential_rental_property respondent asserts that petitioners’ new properties do not qualify for a bonus_depreciation deduction under the go_zone act because the new properties were not used in the active_conduct_of_a_trade_or_business in the go_zone as required by sec_1400ndollar_figure we have found no cases or regulations addressing sec_1400n 13respondent does not contest whether petitioners’ new properties are qualified go_zone properties under any other provision of sec_1400n accordingly we find respondent has conceded that petitioners’ new properties meet the remaining requirements of sec_1400n see 238_f3d_860 ndollar_figure 7th cir issues not addressed or developed are deemed waived--it is not the court’s obligation to research and construct the parties’ arguments aff’g tcmemo_1999_192 203_f3d_990 7th cir same 21_f3d_1164 n d c cir declining to reach issues neither argued nor briefed a sec_1400n it is well settled that in interpreting a statute we start with the language of the statute itself 447_us_102 if the language of the statute is plain clear and unambiguous we generally apply it according to its terms 489_us_235 in 83_tc_742 we stated that where a statute is clear on its face we would require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein however if a statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent 481_us_454 see 120_tc_69 118_tc_1 sec_1400n provides that qualified_gulf_opportunity_zone_property means property substantially_all of the use of which is in the gulf_opportunity_zone and is in the active_conduct_of_a_trade_or_business by the taxpayer in such zone while sec_1400n does not explicitly reference sec_162 the legislative_history indicates that whether a taxpayer is in the conduct_of_a_trade_or_business should be determined under sec_162 see cong rec stating that the legislative intent is explained in the committee report for the gulf opportunity act of prepared by the staff of the joint_committee on taxation see also staff of j comm on taxation technical explanation of the revenue provisions of the gulf_opportunity_zone act of pincite j comm print the additional_first-year_depreciation deduction is subject_to the general rules regarding whether an item is deductible under sec_162 or subject_to capitalization under sec_163 or sec_263a therefore petitioners’ new properties are qualified gulf_opportunity_zone properties if petitioners were engaged in the active_conduct_of_a_trade_or_business during under sec_162 b sec_162 pursuant to sec_162 a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs an expense is ordinary if it is normal usual or customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 in contrast except where specifically enumerated in the code no deductions are allowed for personal living or family_expenses sec_262 the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact commissioner v heininger u s pincite whether a taxpayer is engaged in a trade_or_business is determined using a facts_and_circumstances_test under which courts have focused on the following three preconditions for the existence of a trade_or_business whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see 480_us_23 mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir respondent contends that petitioners were not engaged in the active_conduct_of_a_trade_or_business on the basis of the first two factors petitioners did not undertake their real_estate activities with the intention of earning a profit and petitioners were not regularly and actively involved with the new properties during dollar_figure whether petitioners were regularly and actively involved in the activity to prove regular and active involvement in a trade_or_business the taxpayer must show extensive business activity over a substantial period as opposed to a one- time venture or investment 399_f2d_326 5th cir aff’g tcmemo_1967_137 mcmanus v commissioner tcmemo_1987_457 a taxpayer may have more than one trade_or_business 31_tc_1264 aff’d 274_f2d_883 6th cir to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity commissioner v groetzinger u s pincite a sporadic activity a hobby or an amusement diversion does not qualify id t he fact that the taxpayer devoted time to another job must be considered hawkins v commissioner tcmemo_1979_101 aff’d without published opinion 14the parties’ arguments focus mainly on whether petitioners were regularly and actively involved with the new properties during because we find that petitioners were not regularly and actively involved with the new properties during as discussed infra we need not decide whether petitioners intended to earn a profit or whether petitioners’ activity had actually commenced f 2d 9th cir see also trans v commissioner tcmemo_1999_233 while petitioners produced no business plan they assert in their brief that they were engaged in a real_property acquisition and rental business during in 36_bta_884 the taxpayer invested over dollar_figure million in pieces of real_estate over the four-year period from until he sold one property and exchanged one property over the same period we determined that the taxpayer was not in the business of buying and selling real_estate but was engaged in the business of managing rental property he had purchased as an investment similarly we believe petitioners’ business plan was to manage rental properties purchased as investments in 62_tc_781 aff’d without published opinion 519_f2d_1406 7th cir we held that the taxpayer could not deduct expenses associated with a trip to miami to investigate the possible acquisition of rental property the taxpayer a resident of chicago illinois owned multiple rental properties in las vegas nevada while the taxpayer argued that he was in a trade_or_business of owning and operating rental property on a large scale we rejected the taxpayer’s umbrella concept of a rental property trade_or_business without limitation id petitioners assert that they remain involved in the day-to-day management of all the rental properties and continue to make all decisions concerning new tenants rental terms and expenditures first as explained infra petitioners’ records are not credible and therefore are of limited significance in determining whether they were regularly and actively involved in the business of managing rental real_estate purchased as an investment accordingly petitioners’ assertions concerning their involvement with the new properties is also afforded minimal probative value finally similar to the taxpayer’s activities in o’donnell we do not believe petitioners’ activities associated with the milpitas property and the new properties fit under the same trade_or_business umbrella--the two ventures are separated by years over big_number miles and dollar_figure in stock_options in the light of our holdings in o’donnell and brawner for purposes of determining whether petitioners were regularly and actively involved in a trade_or_business in the go_zone we do not consider petitioners’ real_estate activities associated with the milpitas property we consider only the time petitioners spent managing the new properties while the record of petitioners’ ongoing involvement with the new properties is limited what little evidence there is suggests that petitioners’ role was minimal petitioners live in california and the new properties are in alabama and louisiana most of petitioners’ real_estate activities in consisted of researching potential investment properties throughout the united_states in date petitioners purchased three properties in the go_zone and thereafter hired rental management companies to list the properties for sale petitioners reported only hours of real_estate activities after the third property was purchased--a brief email exchange with their rental management company on december and indicating that petitioners’ ongoing involvement would consist mainly of approving rent prices and tenants furthermore petitioners continued to use rental management companies for the new properties in the following years since purchasing the new properties petitioners have not purchased or sold any properties while the fact that ms prang sold her chiropractic business indicates that she would oversee all of petitioners’ rental properties on the basis of the foregoing discussion we hold that petitioners were not regularly and actively involved in managing the new properties during conclusion we conclude that petitioners were not engaged in the active_conduct_of_a_trade_or_business during with respect to their new properties and therefore are not entitled to a bonus_depreciation deduction under sec_1400n iii passive_activity_losses deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to the deductions claimed sec_6001 503_us_79 taxpayers are allowed deductions for most business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows any passive_activity_loss for the tax_year goolsby v commissioner tcmemo_2010_64 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for that year over the aggregate income from all passive activities for such year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity generally is treated as per se passive regardless of whether the taxpayer materially participates sec_469 however under sec_469 the rental activities of a taxpayer in the real_property business a real_estate_professional are not per se passive activities under sec_469 but rather are treated as trade_or_business activities and are subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs under sec_469 a rental_activity is not treated as per se passive under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the foregoing requirements for qualification as a real_estate_professional are satisfied if either spouse separately satisfies the requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 but are subject_to the material_participation requirements of sec_469 furthermore for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs petitioners made an election in to treat their rental15 properties as a single activity accordingly their compliance with the 15we have stated that a taxpayer’s activities do not rise to the level of a rental trade_or_business until the property is at least held out for rent see 114_tc_333 see also woody v commissioner t c continued requirements of sec_469 is measured by treating all of their interests in rental properties as one real_estate trade_or_business petitioners concede that mr jafarpour was not a real_estate_professional during therefore we must only determine whether ms prang was a real_estate_professional during the types of evidence that may be used to establish hours of participation are described in sec_1_469-5t temporary income_tax regs fed reg date which provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries continued memo aff’d 403_fedappx_519 d c cir while the new properties were not rented until they were listed as available for rent in date however we need not determine whether the new properties were rental properties during because even if they were considered rental properties for purposes of sec_469 we still find that petitioners do not meet the requirements of sec_469 as discussed infra 16material participation pursuant to sec_469 has the same meaning as under sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-9 income_tax regs we have held that the regulations do not allow a postevent ballpark guesstimate of time committed to participation in a rental_activity 135_tc_365 bailey v commissioner tcmemo_2001_296 goshorn v commissioner tcmemo_1993_578 furthermore we have found the credibility of a taxpayer’s records is diminished where the number of hours reported appears excessive in relation to the task described see hill v commissioner tcmemo_2010_200 aff’d 436_fedappx_410 5th cir bailey v commissioner tcmemo_2001_296 a whether ms prang performed more than one-half of her personal services in a real_property_trade_or_business petitioners assert that ms prang spent hours working in her chiropractic business and hours on real_estate activities during in support of these assertions petitioners produced an appointment book for the chiropractic business and a real_estate log for the real_estate activities we are unable to determine the number of hours ms prang spent in her chiropractic business because the appointment book is not credible many of the patient visits and notes are illegible the daily total frequently does not reconcile with either the number of patients scheduled for the day or the amount of time it appears ms prang was workingdollar_figure we would have to engage in complete guesswork to determine how much time ms prang spent at her chiropractic business on a particular day during let alone the entire year we decline to engage in such dubious speculation furthermore while petitioners assert that ms prang ceased working at the chiropractic business after selling the business the appointment book contains numerous entries referencing ms prang after date july and dr prang not here date-- prang here for questions date-- adj sic for lecia date-- dr prang is coming in and date-- go to seminar with dr prang these references indicate that contrary to petitioners’ assertions ms prang was at least somewhat involved in the chiropractic business throughout the year because ms prang’s appointment book is not credible we are not persuaded that ms prang spent more than one-half of her personal services in a real_estate trade_or_business during 17while petitioners failed to sufficiently explain the appointment book at trial their brief asserts that new patients listed in the appointment book represent minutes of time and existing patients listed in the appointment book represent minutes of time even if we could tell the difference between a new patient and an existing patient we would still be unable to determine the number of hours ms prang spent in her chiropractic business during b whether ms prang performed more than hours of services in a real_property_trade_or_business while ms prang may have spent a considerable amount of time researching and investigating investments in real_estate and managing the milpitas property we are not persuaded that she performed over hours of services in real_estate activities during because petitioners’ real_estate log is not credible first the manner in which the entries were made suggests that they were not recorded contemporaneously the handwritten notes explaining ms prang’s activities were written in pen while the associated hours were written in pencil on the side of the pagedollar_figure petitioners testified that this was done so ms prang could cross-reference her recorded times with her phone records and make adjustments while this may be true it does not explain why most of the hours are recorded as whole numbers and occasionally multiple time entries are reported for the same activitydollar_figure secondly in several circumstances the number of real_estate hours reported appears excessive in relation to the task described after renting the milpitas 18petitioners testified that the handwritten notes were provided to the appeals officer the appeals officer testified that petitioners provided him with a typed document not handwritten notes at the appeals_conference 19for example in the louisiana section on date petitioners record an entry of hours and of hours for the same activity ms prang either spent hours looking at properties online that day or mistakenly entered two different time entries for the same activity property for approximately years ms prang reports she spent two hours every month three hours in april throughout depositing the rent check mailing the mortgage payment and making the associated bookkeeping entries the real_estate log is also filled with unreasonable assertions of time spent exchanging emails for example the loan info section reports that on date ms prang spent one hour reading hi lecia i’m your loan processor and will be your main contact person from this point on i received the fedex package you sent back i will review it and prepare the file for my underwriter to review i will update you with the status within business days the sage drive section reports that on date ms prang spent two hours emailing hi janet we have met with our tax accountant and we are ready to proceeded sic please let me know what we need to do moreover the louisiana section reports that on date ms prang spent an hour reading a five-sentence email the log contains several similar assertions moreover comparing petitioners’ time entries from the various real_estate log sections further illustrates that the time entries were excessive and not credible on date ms prang reports working hours including louisiana section--11 hours reviewing property listings in louisiana sage drive section--4 hours reviewing and faxing a contract addendum and milpitas section--2 hours depositing rent check mailing the mortgage payment and making the corresponding bookkeeping entries perhaps the most suspect entries relate to ms prang’s trip to alabama in the sage drive section ms prang report sec_12 hours of travel time to mobile alabama on date the following day ms prang reports that she left her hotel pincite a m to meet with keith from t k construction and visit some properties she reports she spent eight hours visiting properties and then two hours back at her hotel conducting more research however according to the alabama section she also met with cricket pincite p m that day to set up some properties to look at tomorrow and then she decided to tour the area to get a feel for locations of schools shopping business employment petitioners report four hours associated with these activities finally according to the louisiana section ms prang also managed to spend an additional five hours receiving an inspection report and sending a punch list to stacie concluding her 19-hour day two days later while still in alabama ms prang reports another 19-hour day she reports she began her day by meeting cricket pincite a m and visiting properties in the area until p m from p m until p m ms prang reports she met a representative from cricket’s office and drew up a sale purchase agreement thereafter ms prang reports she had dinner and retired to her hotel for the evening she then worked on her computer reviewing properties from p m until p m she reported hours for this time period in the alabama section however according to the sage drive and loan info sections ms prang apparently completed additional work on november the sage drive section reports that ms prang spent minutes faxing a document to janet montano according to the loan info section she spent an additional four hours in her hotel room gathering information a property_tax bill a lease agreement a brokerage statement etc and sending the information to a mortgage_lender however a copy of ms prang’s email records shows that this information was not sent until p m the following day--the same time ms prang was on a flight to san jose california finally ms prang reports that she spent three hours receiving an inspection report and sending a punch list to stacie which appears to be the exact same task reported two days earlier in the louisiana section ms prang reports she met again with cricket the next morning pincite a m visited properties for four hours and then boarded a flight to san jose california she arrived in san jose pincite p m and drove home reporting a 13-hour day however in the louisiana section ms prang also reported spending four hours exchanging brief emails with a realtor while these emails were sent from ms prang’s email account they were each signed amir mr jafarpour finally ms prang reported one hour in the loan info section relating to her receiving and reading a nine-sentence email we are not convinced that ms prang contemporaneously recorded her actions in the real_estate log petitioners’ unreasonable assertions are so pervasive that the entire log is tainted with incredibility moreover petitioners’ appointment book is frequently illegible and generally ambiguous while ms prang may have invested a considerable amount of time in real_estate activities during petitioners’ records are simply too unreliable for us to draw any sound conclusion we are unpersuaded that during ms prang spent more than one-half of her personal services in real_estate activities and ms prang performed over hours in real_estate activities therefore we conclude that petitioners do not meet the requirements of sec_469 and petitioners’ rental activities in are treated as per se passive under sec_469 iv conclusion we conclude that petitioners are not entitled to a bonus_depreciation deduction under sec_1400n with respect to their new properties for their taxable_year moreover we conclude that petitioners’ real_estate losses are passive_activity_losses and therefore are not deductible against their active income in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy- related penalty
